DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment dated 02/18/2022 has been entered – Claims 1, 3, 6, 11, 14, and 16 are amended. Claims 1-20 remain pending in the application with Claims 8-10 and 18-20 standing withdrawn as being directed to a non-elected invention. 

The rejection of Claims 11 and 17 under 35 U.S.C. 102(a)(1) as being anticipated by Ikeda et al. (US 4,146,663 A) as previously set forth in the Non-Final Office Action mailed 12/07/2021 is overcome by Applicant’s amendment. However, new grounds of rejection have been made over Ikeda in view of Uehara (as previously applied to Claims 14 and 16). 

The rejections of Claim 12 under 35 U.S.C. 103 as being unpatentable over Ikeda in view of Feng et al. (US 2016/0053434 A1), Claims 13 and 15 under 35 U.S.C. 103 as being unpatentable over Ikeda et al. in view of Lee et al. (“Fiber and Web Formation of Melt-Blown Thermoplastic Polyurethane Polymers” Journal of Applied Polymer Science. Vol 15. Issue 6. Pgs. 3723-3727. 2007) when taken with the evidence of Yamakawa et al. (US 2003/0108633 A1) and Bhat et al. (US 2016/0200882 A1), and Claims 14 and 16 under 35 U.S.C. 103 as being unpatentable over Ikeda et al. in view of Uehara et al. (US 2018/0030194 A1) as previously set forth in the Non-Final Office Action mailed 12/07/2021 are herein revised in accordance with the new grounds of rejection over the independent Claim 11 discussed above.

The rejection of Claims 1 and 7 under 35 U.S.C. 103 as being unpatentable over Ikeda et al. (US 4,146,663 A) in view of Lee et al. (“Fiber and Web Formation of Melt-Blown Journal of Applied Polymer Science. Vol 15. Issue 6. Pgs. 3723-3727. 2007) as previously set forth in the Non-Final Office Action mailed 12/07/2021 is overcome by Applicant’s amendment. However, new grounds of rejection have been made over Ikeda in view of Lee and Uehara (as previously applied to Claims 3 and 6). 
 
The rejections of Claims 2 and 5 under 35 U.S.C. 103 as being unpatentable over Ikeda et al. and Lee et al. when taken with the evidence of Yamakawa et al. (US 2003/0108633 A1) and Bhat et al. (US 2016/0200882 A1), Claims 3 and 6 under 35 U.S.C. 103 as being unpatentable over Ikeda et al. and Lee et al. in view of Uehara et al. (US 2018/0030194 A1), and Claim 4 under 35 U.S.C. 103 as being unpatentable over Ikeda et al. and Lee et al. in view of Feng et al. (US 2016/0053434 A1) as previously set forth in the Non-Final Office Action mailed 12/07/2021 are herein revised in accordance with the new grounds of rejection over the independent Claim 1 discussed above.

The rejection of Claim 11  under 35 U.S.C. 103 as being unpatentable over Tsurumi et al. (CN 102741090 A) in view of Taizo et al. (JP 2009/133052 A) as previously set forth in the Non-Final Office Action mailed 12/07/2021 is overcome by Applicant’s amendment. However, new grounds of rejection have been made over Tsurumi in view of Taizo and Uehara (as previously applied to Claim 14). The rejection of Claim 14 under 35 U.S.C. 103 as being unpatentable over Tsurumi et al. in view of Taizo et al. in view of Uehara et al. (US 2018/0030194 A1) as previously set forth in the Non-Final Office Action mailed 12/07/2021 is herein revised in accordance with the new grounds of rejection over the independent Claim 11 discussed above.

The rejection of Claim 1 under 35 U.S.C. 103 as being unpatentable over Tsurumi et al. (CN 102741090 A) in view of Taizo et al. (JP 2009/133052 A) and Lee et al. (“Fiber and Web Formation of Melt-Blown Thermoplastic Polyurethane Polymers” Journal of Applied Polymer Science. Vol 15. Issue 6. Pgs. 3723-3727. 2007) as previously set forth in the Non-Final Office Action mailed 12/07/2021 is overcome by Applicant’s amendment. However, new grounds of rejection have been made over Tsurumi in view of Taizo, Lee, and Uehara (as previously applied to Claim 14). The rejection of Claim 3 under 35 U.S.C. 103 as being unpatentable over Tsurumi et al. in view of Taizo et al. and Lee et al. in view of Uehara et al. (US 2018/0030194 A1) as previously set forth in the Non-Final Office Action mailed 12/07/2021 is herein revised in accordance with the new grounds of rejection over the independent Claim 1 discussed above.
 
Response to Arguments
Applicant’s arguments on Pages 6-9 of the response dated 02/18/2022 with respect to the rejections of the Claims under 35 USC § 103 have been fully considered but they are not persuasive. 
Applicant’s Argument – Applicant argues on Pages 8-9 of the reply that Table 1 of the instant specification indicates that “the thickness (including the thickness of the first fiber web and the thickness of the second fiber web) of the artificial leather directly affects the tensile strength, elongation, and tearing strength of the artificial leather” and thereby concludes that the Examiner’s statement that the thickness of the first and second webs are not considered to confer patentability to the claims is unreasonable. 
Examiner’s Response – The Examiner respectfully disagrees. Applicant has only cited a portion of the argument as it pertains to the teachings of Uehara. As outlined in greater detail in the previous Office Action and below, Uehara teaches that is was known in the art at the time the invention was filed that increasing thickness of a nonwoven increases strength while decreasing flexibility and handleability (see [0132]). Therefore, the thickness of the first and second web would have been considered a result effective variable. Thus, absent a persuasive showing of secondary considerations, the thickness of the first and second fiber web cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the thickness of the first and second fiber web in the artificial leather of Ikeda in view of Lee to obtain the desired balance between strength and flexibility. 
Examiner’s Response – Applicant points to Table 1 which relates thickness to various properties of the artificial leather but has failed to show how said data is regarded to confer patentability (via unexpected results or some other secondary consideration). Applicants have the burden of explaining the proffered data. See MPEP § 716.02(b). Overcoming a rejection based on unexpected results requires the combination of three different elements: (i) the results must fairly compare with the closest prior art in an affidavit or declaration under 37 CFR 1.132, (ii) the claims must be commensurate in scope, and (iii) the results must truly be unexpected. See MPEP § 716.02. The data provided in Table 1 does not appear sufficient to overcome the prior art of record at least because Applicant has not sufficiently isolated the effects of the first and second web thicknesses on the relevant properties. Note that the overall thickness of the fabric alone is not sufficient to indicate criticality of the claimed ranges for the first and second web thicknesses. Note also that the leather weight appears to have an effect on the relevant properties. See for example Embodiments 1 and 3 which have the same thickness but different weights and correspondingly, different tensile/tearing strengths and elongation at break. 
Applicant’s Argument – Applicant argues on Page 9 of the reply that Uehara fails to teach what thickness of the fiber web can increase tensile strength, elongation, and tearing strength of the artificial leather. 
Examiner’s Response – The Examiner notes that it is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by Applicant. See MPEP § 2144 IV. Likewise, prima facie obviousness is not rebutted by merely recognizing additional advantages or latent properties present but not recognized in the prior art. See MPEP § 2145 II. 
Applicant’s Argument – Applicant argues on Page 9 of the reply that each rejected dependent claim is patentably distinguished from the references of record by virtue of their dependency from Claims 1 and 11 discussed above. 
Examiner’s Response – Applicant has not provided additional arguments with respect to this rejection and therefore, for the reasons outlined above, this is not found persuasive. 



Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or                   nonobviousness.

Claims 1, 3, and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al. (US 4,146,663 A) in view of Lee et al. (“Fiber and Web Formation of Melt-Blown Thermoplastic Polyurethane Polymers” Journal of Applied Polymer Science. Vol 15. Issue 6. Pgs. 3723-3727. 2007) and Uehara et al. (US 2018/0030194 A1).
Regarding Claim 1, Ikeda teaches an artificial leather (see Example 5 and Fig. 5). The leather includes a first fiber web which is a meltblown web corresponding to layer 13 in Fig. 5, a tricot fabric consisting of filament yarns disposed on said first fiber web corresponding to layer 
Ikeda teaches that the first and second webs are made of extremely fine fibers (see Col. 5, lines 34-36) and suggests that the extremely fine fibers usable for their inventive artificial leather are not limited to a specified group of polymers as long as the polymers are capable of forming the extremely fine fibers having the requisite diameter (see Col. 6, lines 10-13) but Ikeda does specifically not teach thermoplastic polyurethane (TPU) as said material. Note that the fibers in the artificial leather of Example 5 have a diameter of 2 micron (see Table 1).
In the analogous art of meltblown nonwovens, Lee teaches that thermoplastic polyurethanes (TPUs) are of interest in meltblowns because of their unique properties including high elasticity in all directions, good shore hardness for a given modulus, high abrasion/chemical resistance, excellent mechanical/elastic properties, etc (see Pg. 3723, left column). Lee also suggests that meltblown TPU fibers having a diameter of 2 microns are known (see Pg. 3723, right column). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the artificial leather of Ikeda, forming the first and second meltblown webs using TPU for the benefits above as suggested by Lee. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See MPEP § 2144.07.  
Ikeda suggests that the composite fabric as a whole has a thickness of less than 1.0 mm (see Col. 15, lines 12-20). While Ikeda (in view of Lee) does not explicitly teach the thickness of the of first and second fiber webs, said thicknesses are not considered to confer patentability to the claims. Uehara teaches that is was known in the art at the time the invention was filed that increasing thickness of a nonwoven increases strength while decreasing flexibility and handleability (see [0132]). For that reason, the thickness of the first and second web would have been considered a result effective variable by one having ordinary skill in the art at the effective filing date of the claimed invention. As such, absent a persuasive showing of secondary In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 223).

Regarding Claim 3, Ikeda in view of Lee and Uehara teaches the artificial leather according to Claim 1, above wherein a fiber fineness of the first fiber web is 2 microns, corresponding to a fineness of 0.034 denier for a TPU fiber which does not fall within the claimed range. However, Ikeda suggests that said fibers may have a diameter upwards of 6 microns (see Col. 6, line 8) which corresponds to a fineness of 0.31 denier for a TPU fiber which approaches the claimed range of 1 to 6 deniers. Note that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the pertinent art would have expected them to have the same properties. See MPEP § 2144.05. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the 2 micron fibers for 6 micron fibers in the first fiber web.

Regarding Claim 6, Ikeda in view of Lee teaches the artificial leather according to Claim 1, above wherein a fiber fineness of the second fiber web is 2 microns, corresponding to a fineness of 0.034 denier for a TPU fiber which is close to the claimed range of 0.05 to 3 deniers. A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the pertinent art would have expected them to have the same properties. See MPEP § 2144.05. Furthermore, Ikeda suggests that said fibers may have a diameter upwards of 6 microns (see Col. 6, line 8) which corresponds to a fineness 

Regarding Claim 7, Ikeda in view of Lee and Uehara teaches the artificial leather according to Claim 1 above. Ikeda also teaches that the second fiber web has a “buffed” texture (see Col. 21, lines 6-7) which corresponds to layer 22 in Fig. 5. Said buffed texture is regarded by the Examiner to be equivalent to the “teasing structure” recited by the instant claim.

Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al. (US 4,146,663 A) in view of Lee et al. (“Fiber and Web Formation of Melt-Blown Thermoplastic Polyurethane Polymers” Journal of Applied Polymer Science. Vol 15. Issue 6. Pgs. 3723-3727. 2007) and Uehara et al. (US 2018/0030194 A1) as applied to Claim 1 above when taken with the evidence of Yamakawa et al. (US 2003/0108633 A1) and Bhat et al. (US 2016/0200882 A1). 
Regarding Claim 2, Ikeda in view of Lee and Uehara teaches the artificial leather according to Claim 1 above wherein the material of the first fiber web is TPU but the prior art combination appears silent with respect to the Shore hardness of said TPU. 
However, as evidenced by Yamakawa, it was known in the art at the effective filing date of the claimed invention that the Shore A hardness of a thermoplastic polyurethane for use in a nonwoven is preferably in the range of 75 to 98 in order to make a material having good stretchability and mechanical properties (see [0044]). Yamakawa also suggests that when Shore A hardness is decreased, tensile strength of the material decreases (see [0044]). Likewise, when Shore A hardness is increased, the stretch restoration if the material decreases (see [0044]). Therefore, since mechanical properties of the nonwoven such as tensile strength and stretch restoration are variables which can be modified by adjusting the Shore A hardness In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 223).
Regarding the Shore D hardness of the TPU, as evidenced by Bhat, Shore D hardness is directly correlated to Shore A hardness (see [0047] and Table 1) such that a TPU material having a Shore A hardness of 75-90 (which falls within the general conditions suggested by Yamakawa above and the claimed range) would have a Shore D hardness less than 40 as required by the instant claim. 

Regarding Claim 5, Ikeda in view of Lee and Uehara teaches the artificial leather according to Claim 1 above wherein the material of the second fiber web is TPU but the prior art combination appears silent with respect to the Shore hardness of said TPU. 
However, as evidenced by Yamakawa, it was known in the art at the effective filing date of the claimed invention that the Shore A hardness of a thermoplastic polyurethane for use in a nonwoven is preferably in the range of 75 to 98 in order to make a material having good stretchability and mechanical properties (see [0044]). Yamakawa also suggests that when Shore A hardness is decreased, tensile strength of the material decreases (see [0044]). Likewise, when Shore A hardness is increased, the stretch restoration if the material decreases (see [0044]). Therefore, since mechanical properties of the nonwoven such as tensile strength In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 223).
Regarding the Shore D hardness of the TPU, as evidenced by Bhat, Shore D hardness is directly correlated to Shore A hardness (see [0047] and Table 1) such that a TPU material having a Shore A hardness of 80-90 (which falls within the general conditions suggested by Yamakawa above and the claimed range) would have a Shore D hardness less than 40 as required by the instant claim. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al. (US 4,146,663 A) and Lee et al. (“Fiber and Web Formation of Melt-Blown Thermoplastic Polyurethane Polymers” Journal of Applied Polymer Science. Vol 15. Issue 6. Pgs. 3723-3727. 2007) and Uehara et al. (US 2018/0030194 A1) as applied to Claim 1 above and further in view of Feng et al. (US 2016/0053434 A1).
Regarding Claim 4, Ikeda in view of Lee and Uehara teaches the artificial leather according to Claim 1 above wherein the filament fabric is made from nylon 6 multi-filament yarn having a fiber fineness of 70 denier (see Ikeda Col. 20, lines 67-68) which falls within the 
In the analogous art of artificial leathers, Feng teaches a composite filament textile for use as a woven/knit substrate in a leather (see [0033]) wherein the fiber includes a core-sheath structure (see [0034]). The core of the fiber may be nylon 6 (see [0035]) and the sheath may be selected from a group of thermoplastic elastomers including thermoplastic polyurethane (TPU) (see [0036]). Feng teaches that artificial leather synthesized using such composite filaments are lightweight and have good dimensional stability and furthermore provide an environmentally-friendly material since the filaments may be manufactured without the use of any solvent (see [0016]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the artificial leather of Ikeda and Lee and Uehara by substituting the single-component nylon 6 filaments of the filament fabric for a composite filament with a nylon 6 core and a thermoplastic elastomer sheath for the benefits discussed by Feng above. Likewise, it also would have been obvious to one of ordinary skill in the art to specifically select TPU for the coating material since it would have been a choice from a finite number of identified, predictable solutions for a material useful as the sheath in the composite filaments of Feng which is within the ambit of one of ordinary skill in the art. See MPEP § 2143(E).

Claims 11, 14, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al. (US 4,146,663 A) in view of Uehara et al. (US 2018/0030194 A1).
Regarding Claim 11, Ikeda teaches an artificial leather (see Example 5 and Fig. 5). The leather includes a first fiber web which is a meltblown web corresponding to layer 13 in Fig. 5, a tricot fabric consisting of filament yarns disposed on said first fiber web corresponding to layer 11 in Fig. 5, and a second fiber web which is a meltblown web disposed on said filament fabric corresponding to layer 12 in Fig. 5 (see Col 20, lines 35-68 & Col 21, lines 1-3). 
Concerning the limitations of the instant claim wherein the leather comprises a filament fabric, a first fiber web disposed on the filament fabric, and a second fiber web disposed on the first fiber web, the Examiner notes that the instant specification states “it will be understood that when an element is referred to as being ‘on’ another element, it can be directly on the other element or intervening elements may be present” (see [0018]). Accordingly, the artificial leather of Ikeda is regarded to meet the limitations of the instant claim since the first fiber web is disposed directly on the filament fabric and the second fiber web is disposed on the first fiber web (with the filament fabric as an intervening element). 
Ikeda suggests that the composite fabric as a whole has a thickness of less than 1.0 mm (see Col. 15, lines 12-20). While Ikeda does not explicitly teach the thickness of the of first and second fiber webs, said thicknesses are not considered to confer patentability to the claims. Uehara teaches that is was known in the art at the time the invention was filed that increasing thickness of a nonwoven increases strength while decreasing flexibility and handleability (see [0132]). For that reason, the thickness of the first and second web would have been considered a result effective variable by one having ordinary skill in the art at the effective filing date of the claimed invention. As such, absent a persuasive showing of secondary considerations, the thickness of the first and second fiber web cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the thickness of the first and second fiber web in the artificial leather of Ikeda In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 223).

Regarding Claim 14, Ikeda in view of Uehara teaches the artificial leather according to Claim 1. Ikeda also teaches that the fiber fineness of the first fiber web is 2 microns (see Table 1), corresponding to a fineness of 0.031 denier for a nylon 6 fiber which does not fall within the claimed range. However, Ikeda suggests that said fibers may have a diameter upwards of 6 microns (see Col. 6, line 8) which corresponds to a fineness of 0.29 denier for a nylon 6 fiber which approaches the claimed range of 1 to 6 deniers. Note that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the pertinent art would have expected them to have the same properties. See MPEP § 2144.05. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the 2 micron fibers for 6 micron fibers in the first fiber web.

Regarding Claim 16, Ikeda in view of Uehara teaches the artificial leather according to Claim 11 above. Ikeda also teaches that the fiber fineness of the second fiber web is 2 microns (see Table 1), corresponding to a fineness of 0.031 denier for a nylon 6 fiber which is close to the claimed range of 0.05 to 3 deniers. A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the pertinent art would have expected them to have the same properties. See MPEP § 2144.05. Furthermore, Ikeda suggests that said fibers may have a diameter upwards of 6 microns (see Col. 6, line 8) which corresponds to a fineness of 0.29 denier for a nylon fiber which falls within the claimed range of 0.05 to 3 deniers. Accordingly, it would have been obvious to one of 

Regarding Claim 17, Ikeda in view of Uehara teaches the artificial leather according to Claim 11 above. Ikeada also teaches that the second fiber web has a “buffed” texture (see Col. 21, lines 6-7) which corresponds to layer 22 in Fig. 5. Said buffed texture is regarded by the Examiner to be equivalent to the “teasing structure” recited by the instant claim.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al. (US 4,146,663 A) in view of Uehara et al. (US 2018/0030194 A1) as applied to Claim 11 above and further in view of Feng et al. (US 2016/0053434 A1).
Regarding Claim 12, Ikeda in view of Uehara teaches the artificial leather according to Claim 11 above wherein the filament fabric is made from nylon 6 multi-filament yarn having a fiber fineness of 70 denier (see Ikeda Col. 20, lines 67-68) which falls within the claimed range of 20 to 600 deniers. Ikeda in view of Uehara does not teach a leather wherein a material of the filament fabric is thermoplastic polyurethane. 
In the analogous art of artificial leathers, Feng teaches a composite filament textile for use as a woven/knit substrate in a leather (see [0033]) wherein the fiber includes a core-sheath structure (see [0034]). The core of the fiber may be nylon 6 (see [0035]) and the sheath may be selected from a group of thermoplastic elastomers including thermoplastic polyurethane (TPU) (see [0036]). Feng teaches that artificial leather synthesized using such composite filaments are lightweight and have good dimensional stability and furthermore provide an environmentally-friendly material since the filaments may be manufactured without the use of any solvent (see [0016]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the artificial leather of Ikeda in view of Uehara by substituting the single-component nylon 6 filaments of the filament fabric for a composite filament with a nylon 6 core and a thermoplastic elastomer sheath for the benefits discussed by .

Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al. (US 4,146,663 A) in view of Uehara et al. (US 2018/0030194 A1) as applied to Claim 11 above and further in view of Lee et al. (“Fiber and Web Formation of Melt-Blown Thermoplastic Polyurethane Polymers” Journal of Applied Polymer Science. Vol 15. Issue 6. Pgs. 3723-3727. 2007) when taken with the evidence of Yamakawa et al. (US 2003/0108633 A1) and Bhat et al. (US 2016/0200882 A1).
Regarding Claim 13, Ikeda in view of Uehara teaches the artificial leather according to Claim 11 above. Ikeda teaches that the first web is made of extremely fine fibers (see Col. 5, lines 34-36) and suggests that the extremely fine fibers usable for their inventive artificial leather are not limited to a specified group of polymers as long as the polymers are capable of forming the extremely fine fibers having the requisite diameter (see Col. 6, lines 10-13) but Ikeda does specifically not teach thermoplastic polyurethane (TPU) as said material. Note that the fibers in the artificial leather of Example 5 have a diameter of 2 micron (see Table 1).
In the analogous art of meltblown nonwovens, Lee teaches that thermoplastic polyurethanes (TPUs) are of interest in meltblowns because of their unique properties including high elasticity in all directions, good shore hardness for a given modulus, high abrasion/chemical resistance, excellent mechanical/elastic properties, etc (see Pg. 3723, left column). Lee also suggests that meltblown TPU fibers having a diameter of 2 microns are known (see Pg. 3723, right column). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the artificial 
Ikeda in view of Uehara and Lee teaches the artificial leather above wherein the material of the first fiber web is TPU but the prior art combination appears silent with respect to the specific Shore hardness of said TPU. However, as evidenced by Yamakawa, it was known in the art at the effective filing date of the claimed invention that the Shore A hardness of a thermoplastic polyurethane for use in a nonwoven is preferably in the range of 75 to 98 in order to make a material having good stretchability and mechanical properties (see [0044]). Yamakawa also suggests that when Shore A hardness is decreased, tensile strength of the material decreases (see [0044]). Likewise, when Shore A hardness is increased, the stretch restoration if the material decreases (see [0044]). Therefore, since mechanical properties of the nonwoven such as tensile strength and stretch restoration are variables which can be modified by adjusting the Shore A hardness of the TPU material, the precise Shore A hardness would have been considered a result effective variable by one having ordinary skill in the art. As such, absent a persuasive showing of secondary considerations, the claimed Shore A hardness cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the Shore A hardness of the TPU in the artificial leather of Ikeda in view of Uehara and Lee to obtain the desired balance between tensile strength and stretch restoration (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 223).
Regarding the Shore D hardness of the TPU, as evidenced by Bhat, Shore D hardness is directly correlated to Shore A hardness (see [0047] and Table 1) such that a TPU material 

Regarding Claim 15, Ikeda in view of Uehara teaches the artificial leather according to Claim 11 above. Ikeda teaches that the second web is made of extremely fine fibers (see Col. 5, lines 34-36) and suggests that the extremely fine fibers usable for their inventive artificial leather are not limited to a specified group of polymers as long as the polymers are capable of forming the extremely fine fibers having the requisite diameter (see Col. 6, lines 10-13) but Ikeda does specifically not teach thermoplastic polyurethane (TPU) as said material. Note that the fibers in the artificial leather of Example 5 have a diameter of 2 micron (see Table 1).
In the analogous art of meltblown nonwovens, Lee teaches that thermoplastic polyurethanes (TPUs) are of interest in meltblowns because of their unique properties including high elasticity in all directions, good shore hardness for a given modulus, high abrasion/chemical resistance, excellent mechanical/elastic properties, etc (see Pg. 3723, left column). Lee also suggests that meltblown TPU fibers having a diameter of 2 microns are known (see Pg. 3723, right column). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the artificial leather of Ikeda and Uehara, forming the second meltblown web using TPU for the benefits above as suggested by Lee. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See MPEP § 2144.07.  
Ikeda in view of Uehara and Lee teaches the artificial leather above wherein the material of the second fiber web is TPU but the prior art combination appears silent with respect to the Shore hardness of said TPU. However, as evidenced by Yamakawa, it was known in the art at the effective filing date of the claimed invention that the Shore A hardness of a thermoplastic In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 223).
Regarding the Shore D hardness of the TPU, as evidenced by Bhat, Shore D hardness is directly correlated to Shore A hardness (see [0047] and Table 1) such that a TPU material having a Shore A hardness of 80-90 (which falls within the general conditions suggested by Yamakawa above and the claimed range) would have a Shore D hardness less than 40 as required by the instant claim. 




Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Tsurumi et al. (CN 102741090 A) in view of Taizo et al. (JP 2009/133052 A), Lee et al. (“Fiber and Web Formation of Melt-Blown Thermoplastic Polyurethane Polymers” Journal of Applied Polymer Science. Vol 15. Issue 6. Pgs. 3723-3727. 2007), and Uehara et al. (US 2018/0030194 A1). 
Regarding Claim 1, Tsurumi teaches an environmental-friendly synthetic leather including a resin layer and a base layer of a non-woven fabric (see Pg. 2, lines 6-8) wherein the non-woven base preferably has a two-layer structure including an upper layer and a lower layer (see Pg. 4, lines 4-6). Tsurumi also teaches that the manufacturing method for said non-woven layers is not particularly limited and may include a melt blow method (see Pg. 4, lines 14-17). Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to form the upper and lower non-wovens, corresponding to the second and first fiber webs respectively, such that they may be considered meltblown fiber webs. Such a decision would have involved a selection from a finite number of identified, predictable solutions for a suitable manufacturing method for said non-wovens which is within the ambit of one of ordinary skill in the art. See MPEP 2143 § (E).
Tsurumi does not teach an artificial leather including a filament fabric. In the analogous art of leather-like material, Taizo teaches a synthetic leather structure including a non-woven fabric of ultrafine fibers (see Pg. 2, lines 27-30). Taizo also teaches that a woven or knitted fabric, referred to as a scrim, may be inserted into the nonwoven fabric for the purpose of improving strength (see Pg. 4, lines 20-22) and Taizo teaches exemplary scrim fabrics including filament yarns wherein the scrim is laminated on the top and bottom of the web (see Pg. 9, lines 6-8). Therefore, it would have been obvious to one of ordinary skill in the art to modify the synthetic leather of Tsurumi using a filament fabric scrim as suggested by Taizo for the benefit of improved strength. 
Tsurumi in view of Taizo does not teach a leather wherein the first and second fiber webs are thermoplastic polyurethane although Tsurumi suggests that the nonwoven fabric may 
Concerning the limitations of Claim 1 wherein the leather includes a first fiber web, a filament fabric disposed on the first fiber web, and a second fiber web disposed on the filament fabric, the Examiner notes that the instant specification states “it will be understood that when an element is referred to as being ‘on’ another element, it can be directly on the other element of intervening elements may be present” (see [0018]). Accordingly, the specific location of the scrim in relation to the first and second fiber webs (the upper and lower non-wovens) is not considered to confer patentability since the leather includes each of the three layers and each can be considered “disposed on” another, with or without an intervening layer. Accordingly, the artificial leather of the prior art combination is regarded to render the instant claim unpatentable. 
While Tsurumi in view of Taizo and Lee does not explicitly teach the thickness of the of the first and second fiber web, said thicknesses are not considered to confer patentability to the claims. Uehara et al. teaches that is was known in the art at the time the invention was filed that increasing thickness of a nonwoven increases strength while decreasing flexibility and handleability (see [0132]). For that reason, the thickness of the webs would have been considered restful effective variables by one having ordinary skill in the art at the effective filing date of the claimed invention. As such, absent a persuasive showing of secondary In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 223).

Regarding Claim 3, Tsurumi in view of Taizo, Lee, and Uehara teaches the artificial leather according to Claim 1 above. Tsurumi also teaches that the fineness of the lower layer, corresponding to the first fiber web of the instant claim, is preferably 1.5-10 dtex, equivalent to 1.35-9 denier which substantially overlaps with the claimed range of 1-6 denier. A prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP § 2144.05.










Claims 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tsurumi et al. (CN 102741090 A) in view of Taizo et al. (JP 2009/133052 A) and Uehara et al. (US 2018/0030194 A1). 
Regarding Claim 11, Tsurumi teaches a synthetic leather including a resin layer and a base layer of a non-woven fabric (see Pg. 2, lines 6-8) wherein the non-woven base preferably has a two-layer structure including an upper layer and a lower layer (see Pg. 4, lines 4-6). Tsurumi also teaches that the manufacturing method for said non-woven layers is not particularly limited and may include a melt blow method (see Pg. 4, lines 14-17). Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to form the upper and lower non-wovens, corresponding to the second and first fiber webs respectively, such that they may be considered meltblown fiber webs. Such a decision would have involved a selection from a finite number of identified, predictable solutions for a suitable manufacturing method for said non-wovens which is within the ambit of one of ordinary skill in the art. See MPEP 2143 § (E).
Tsurumi does not teach an artificial leather including a filament fabric. In the analogous art of leather-like material, Taizo teaches a synthetic leather structure including a non-woven fabric of ultrafine fibers (see Pg. 2, lines 27-30). Taizo also teaches that a woven or knitted fabric, referred to as a scrim, may be inserted into the nonwoven fabric for the purpose of improving strength (see Pg. 4, lines 20-22) and Taizo teaches exemplary scrim fabrics including filament yarns wherein the scrim is laminated on the top and bottom of the web (see Pg. 9, lines 6-8). Therefore, it would have been obvious to one of ordinary skill in the art to modify the synthetic leather of Tsurumi using a filament fabric scrim as suggested by Taizo for the benefit of improved strength. Such a modification would yield an artificial leather comprising a filament fabric, a first meltblown fiber web on the filament fabric, and a second meltblown fiber web on the first web as required by the instant claim. 
In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 223).

Regarding Claim 14, Tsurumi in view of Taizo and Uehara teaches the artificial leather according to Claim 11 above. Tsurumi also teaches that the fineness of the lower layer, corresponding to the first fiber web of the instant claim, is preferably 1.5-10 dtex (see Pg. 4, lines 9-10 & 32-33), equivalent to 1.35-9 denier which substantially overlaps with the claimed range of 1-6 denier. A prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP § 2144.05.





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA ELIZABETH RICHARDSON whose telephone number is (571)272-5136. The examiner can normally be reached M-F, 7:30 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571)270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 




/R.E.R./Examiner, Art Unit 1789                                                                                                                                                                                                        

/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789